Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of J.P. and S.P., Children,            Appeal from the 321st District Court of
Appellant                                              Smith County, Texas (Tr. Ct. No. 11-2679-
                                                       D). Opinion delivered by Chief Justice
No. 06-13-00073-CV                                     Morriss, Justice Carter and Justice Moseley
                                                       participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the
court below. We affirm the judgment of the trial court.
       We further order that the appellant, Robert Phillips, pay all costs of this appeal.




                                                        RENDERED DECEMBER 11, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk